DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The “belt transmission mechanism” as cited in Claims 9, 14 and 18 pertaining to moving an ejector pin is not identical to the “belt transmission mechanism” recited in Claim 1 but is an additional limitation as shown by Figure 1 and as indicated in paragraph [0066] (specification, cited from PGPub US 2021/0060841), which states in relevant part:
	 “… ejector mechanism – 72 , the screw drive mechanism – 104 and the injection mechanism – 105 shown in Fig. 1 are also belt transmission mechanisms.”

	For the purposes of compact prosecution , the examiner has interpreted the “belt transmission mechanism” as recited in Claims 9, 14 and 18 to correspond to the belt – 78 as disclosed in the specification and read into Claims 9, 14 and 18. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a notification unit" in Claims 5-7 and “an abnormality determining unit” in Claims 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
                                                                                                                                                                                 
Claims 5-7 recite “a notification unit configured to give notification of a result detected by a sensor…” or “a notification unit configured to give notification when the abnormality determining unit detects the abnormality of the belt.”
Claims 6-7 recite “an abnormality determining unit configured to determine than an abnormality has occurred on the belt or “an abnormality determining unit is configured to obtain a phase difference between the driving shaft and the driven shaft…”
The “notification unit” is disclosed in the specification (citations are from PGPub 2021/0060841) as “The notification unit 156 includes one or both of a display device and a speaker device.” (paragraph [0051]).
The “abnormality determining unit” is disclosed in the specification (citations are from PGPub 2021/0060841) as “The arithmetic unit 152 includes a processor such as a CPU, for example.” This is followed by: “The arithmetic unit 152 functions as an abnormality determining unit 158 by executing a program stored in the storage unit.” (paragraph [0051]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikukawa (JPH0716901A)  in view of Hokari (JP2002181143A) with citations of both references from English machine translations.
	Regarding Claim 1, Kikukawa discloses as part of a method, a power transmitting means for an injection molding machine (abstract) including a belt transmission mechanism (paragraph [0001] power transmission means)  configured to transmit drive force (Fig. 1 paragraph [0013] driving device – 20)  from a driving shaft  (Fig. 1 paragraph [0013] drive pulley – 38  which is attached to the output shaft of the electric motor – 31)  to a driven shaft  (Fig.1 paragraphs [0005] [0013] …driven pulley – 35 is integrally provided at the end of the female screw member – 32 – see Fig. 1); …rotational torque of the electric motor is transmitted to the drive system …by power transmission means such as a belt…; drive pulley – 38 ..attached to the output shaft of the electric motor – 31…driven pulley – 35 is integrally provided at the end of the female screw member – 32)  by use of a belt (Fig. 1 paragraph [0013] …a timing belt – 37 is wound around the drive pulley – 38 and driven pulley – 35), however, while Kikukawa  discloses a sensor configured to detect an abnormality of the belt (paragraphs [0004] [0014] detection apparatus; detection bar - 53), it does not disclose that the injection molding machine comprises a cover covering part or the entirety of the belt with the sensor attached to it.
	Hokari discloses a V-belt type drive unit provided with a drive pulley interconnected to a driven pulley by a V-belt, with the drive pulley connected to a drive source (Fig. 3 abstract driven pulley – 20 V-belt – B drive pulley – 10 )  with a cover covering part or entirety of the belt (Fig. 3, 4 paragraphs [[0019] [0027] cover that covers the driving pulley, the driven pulley, and the V-belt…; double bowl-shaped cover – C that covers these members drive pulley – 10, V-belt – B, driven pulley – 20 these members together…); and a sensor attached to the cover (Fig. 4 paragraph [0016] belt damage sensor – 3…can be attached to the inside of the …cover with an adhesive…) and configured to detect an abnormality of the belt (Fig. 3, 4 (paragraphs [0016] [0033] belt damage sensor – 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kikukawa to incorporate the disclosure of Hokari whereby an injection molding machine with a belt 
One with ordinary skill in the art would be motivated to consider this feature because ordinarily a user would have to loosen all the bolts and remove the cover in order to replace a broken V-belt perhaps outdoors or on uneven terrain, and would now be able to detect a precursor of the V-belt break so that the belt can be exchanged before starting the operation (paragraphs [[0006] [0007]).
		
	Regarding Claim 2, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 and while Hokari discloses that the sensor detects the deterioration or physical deformation of the belt (abstract), the sensor can also, in one embodiment, be a vibration meter configured to detect vibration of the cover (paragraph [0046] …the belt damage sensor – 3 can be composed of …a piezoelectric element in another broad sense such as a vibration sensor…).

Regarding Claim 5,  the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 and Kikukawa and Hokari further disclose a notification unit configured to give notification of a result detected by the sensor (Kikukawa paragraph [0016] ..control device – 40 issues a cycle stop signal or an alarm from the line as necessary; Hokari, paragraph [0011]…when this deformation is detected by the sensor, 

 Regarding Claim 6,  the combination of Kikukawa and Hokari disclose all the limitations of Claim 2, and Kikukawa further discloses an abnormality determining unit (paragraph [0004] detection apparatus…) configured to determine that an abnormality has occurred on the belt (paragraph [0014] …end of the detection bar – 53 is fixed to the cross head – 14 of the toggle mechanism – 10 by a member – 54….),  if a value detected by the sensor is out of a given range (paragraph [0006] …When the comparison value compared by the comparison means exceeds the set range…determines that there is an abnormality in the power transmission means such as the belt…and outputs the signal…); and 
a notification unit configured to give notification when the abnormality determining unit detects the abnormality of the belt (paragraph [0016] …When this difference exceeds the set range, the control device – 40 determines “abnormal” and stops the electric motor – 31…control device – 40 issues a cycle stop signal or an alarm from the line – 46 as necessary).

	Regarding Claim 8, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 and Kikukawa further discloses that the belt transmission mechanism (paragraph [0005] power transmission means such as a belt…) moves a crosshead  of a toggle link (Fig. 1 paragraph [0012] toggle mechanism – 10 includes .. a crosshead – 14..) forward and backward (Fig. 1 motor ..drives injection molding 

	Regarding Claim 12, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 and Kikukawa further discloses wherein the belt is a synchronous power transmission belt (Fig. 1 paragraphs [0004] [0013] …timing belt – 37 is wound around the drive pulley – 38 and driven pulley – 35).

	Regarding Claim 13, the combination of Kikukawa and Hokari disclose all the limitations of Claim 6 and Kikukawa further discloses that the belt transmission mechanism (paragraph [0005] power transmission means such as a belt…) moves a crosshead  of a toggle link (Fig. 1 paragraph [0012] toggle mechanism – 10 includes .. a crosshead – 14..) forward and backward (Fig. 1 motor ..drives injection molding machine and the moving member …such as a crosshead – 14) by rotation of the driven shaft to thereby open and close a mold (paragraph [0016] opening/closing speed of the movable mold – 8  is set by control device – 40 …the rotational speed of the electric motor – 31 is set…).
2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikukawa (JPH0716901A)  in view of Hokari (JP2002181143A)  as applied to Claim 1 above, and further in view of Katsuie (JPH11174932A) with citations of the references from English machine translations and as evidenced by J. Smoot, Digi-Key Electronics Rotary Encoder Options: Absolute or Incremental? Nov. 20, 2018  https://www.digikey.com/en/articles/rotary-encoder-options-absolute-or-incremental.

	Regarding Claim 3, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 and Kikukawa further discloses that the sensor (paragraph [0004]) is a rotary encoder configured to detect a rotational position of the driven shaft (paragraphs [0006] [0013]  first pulse generator emits a pulse proportional to the rotational speed of the electric motor…; drive pulley – 38 is attached to the output shaft of the electric motor – 31 and a timing belt – 37 is wound around the drive pulley – 38 and the driven pulley – 35) and  the rotary encoder has a rotary shaft (Fig. 1 paragraph [0014]  absolute encoder/second pulse generator – 52, detection bar – 53, where an absolute encoder is a type of rotary encoder – see J. Smoot, Digi-Key Electronics Rotary Encoder Options: Absolute or Incremental? Nov. 20, 2018  https://www.digikey.com/en/articles/rotary-encoder-options-absolute-or-incremental) 
	However, neither Kikukawa and Hokari disclose that the rotary encoder is aligned in a straight line with an axis line of the driven shaft.	
	Katsuie discloses in an analogous art, a belt transfer device whereby a transfer belt is laid around a driving pulley and a driven pulley which is driven by the transfer belt driving motor (which inherently uses a shaft to drive the pulley).  This driven pulley is connected to a rotary encoder which outputs the rotary speed signal for the transfer belt drive controlling device  (Fig. 1 abstract  transfer  belt – 101 driven pulley – 120is connected to a  rotary encoder – 121 ).

	One with ordinary skill in the art would be motivated because the encoder outputs the rotary speed signal for the belt drive controlling device and corrects the driving speed value by comparing the rotary speed signal output with the driving speed control (abstract).

Claims 7, 10-11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kikukawa (JPH0716901A), Hokari (JP2002181142A) and Katsuie (JPH11174932A) as applied to Claim 3 above, and further in view of Komamura (US 2012/0027882).
	Regarding Claim 7, the combination of Kikukawa and Hokari disclose all the limitations of Claim 3 and while both Kikukawa and Hokari disclose a notification unit configured to give notification when the abnormality determining unit detects the abnormality of the belt (Kikukawa paragraph [0016]; Hokari paragraph [0011]) and 	Kikukawa discloses a servomotor configured to rotate the driving shaft and detect a rotational speed of the driving shaft (paragraph [0016]), 
	Kikukawa does not detect or compare rotational positions of the driving shaft and the driven shaft; and while Kikukawa discloses an absolute encoder, it is present as a 
	Komamura discloses a belt monitoring device for an injection molding machine (abstract)  monitoring abnormality in a plurality of timing belts (Fig. 1 paragraph [0008] timing belts – 6a, 6b driven shaft – 2 driving pulleys – 5a, 5b) by means of 
	an abnormality determining unit (Fig. 2 paragraph [0008] belt monitoring device – 1 )  configured to obtain a phase difference between the driving shaft and the driven shaft (paragraph [0008] monitors abnormality …between at least one or more driven pulley -3 disposed on one driven shaft-2 and driving pulleys – 5a and 5b disposed on rotation shafts – 4as and 4bs of rotation driving portion – 4a, 4b…)
	 from the rotational position of the driving shaft detected by the servomotor (Fig. 2 paragraph [0029] driving pulleys – 5a, 5b with at the rear ends of the servo motors – 29a, 29b, rotary encoders – 7a and 7b that detect the rotation speed (rotation positions ) of the servo motors are attached – 7a, 7b are absolute-type encoder…) and 
	the rotational position of the driven shaft detected by the rotary encoder (Fig. 2 paragraph [0027] …21e denotes a rotary encoder …attached to the rear end of the servo motor – 21 on the front end of the slide block and detects the rotation speed (rotation position) of the servo motor – 21) and
	 to determine that an abnormality has occurred on the belt if the phase difference is out of a given range – where the phase difference corresponds to the deviation (paragraph [0008] abnormality determining means – 9 that compares the deviation Ke with threshold values Ksf and Kss set in advance …).

and would also have considered that this would include an abnormality determining units configured to obtain a phase difference between the driving shaft and the driven shaft from the rotation position of the driving shaft and the driven shaft detected by the rotary encoders and determine if this is out of a given range and then giving notification.
One with ordinary skill in the art would be motivated because the state before fracture of the timing belts can be detected and a fracture of these belts can be prevented in advance and contribution is made to prolong the lives of the belts (paragraph [0047]).

	Regarding Claims 10 and 11, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 but are silent as to the  presence of an injection unit screw rotating a supply of resin material into a cylinder. 
	Komamura discloses an injection molding machine with an injection device (Fig. 2 injection device – Mi) provided with a heating cylinder with an injection nozzle (Fig. 2 paragraph [0027] heating cylinder – 13 injection nozzle – 14) . A belt transmission mechanism rotates a screw of an injection unit (Fig. 2 inserts a screw – 16 through the heating cylinder – 13)  by rotation of the driven shaft (Fig. 2 paragraph [0027] rotary 
	Moreover,  Komamura also discloses the belt transmission mechanism moves a screw of an injection unit forward and backward by rotation of the driven shaft to thereby inject a resin material from a cylinder into a mold (Fig. 2 paragraph [0028] driven shaft – 2 becomes a rotation transmission shaft which advances or retre34ats the screw – 16 of the injection device – Mi….).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kikukawa and Hokari to disclose the teachings of Nishimura whereby an injection molding machine with a belt transmission mechanism configured to transmit a drive force from a driving shaft to a driven shaft by use of a belt, as disclosed by Kikukawa, to also include the rotation of a screw for an injection unit with a supply of a resin material into a cylinder and by the rotation of the driven shaft with the screw of the injection unit moving forward and backward to thereby inject a resin material from a cylinder into a mold.
One with ordinary skill in the art would include this feature because in this way a rotation driving mechanism that rotates the screw of the injection device is configured which is also a mechanism for advancing/retreating the injection screw while being monitored by rotary encoders (paragraphs [0028] [0029]).
	
	Regarding Claims 15 and 16, the combination of Kikukawa and Hokari disclose all the limitations of Claim 6 but are silent as to the  presence of an injection unit screw rotating a supply of resin material into a cylinder. 
	Komamura discloses an injection molding machine with an injection device (Fig. 2 injection device – Mi) provided with a heating cylinder with an injection nozzle (Fig. 2 paragraph [0027] heating cylinder – 13 injection nozzle – 14) . A belt transmission mechanism rotates a screw of an injection unit (Fig. 2 inserts a screw – 16 through the heating cylinder – 13)  by rotation of the driven shaft (Fig. 2 paragraph [0027] rotary block – 20 …driven pulley – 19 …rear end of the screw – 16 is joined to the …rotary block – 20) to thereby supply a resin material into a cylinder (Fig. 2 paragraph [0027]  a hopper – 15 supplies molding material into the heating cylinder – 13).
	Moreover,  Komamura also discloses the belt transmission mechanism moves a screw of an injection unit forward and backward by rotation of the driven shaft to thereby inject a resin material from a cylinder into a mold (Fig. 2 paragraph [0028] driven shaft – 2 becomes a rotation transmission shaft which advances or retre34ats the screw – 16 of the injection device – Mi….).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kikukawa and Hokari to disclose the teachings of Nishimura whereby an injection molding machine with a belt transmission mechanism configured to transmit a drive force from a driving shaft to a driven shaft by use of a belt, as disclosed by Kikukawa, to also include the rotation of a screw for an injection unit with a supply of a resin material into a cylinder 
One with ordinary skill in the art would include this feature because in this way a rotation driving mechanism that rotates the screw of the injection device is configured which is also a mechanism for advancing/retreating the injection screw while being monitored by rotary encoders (paragraphs [0028] [0029]).

	Regarding Claim 17, the combination of Kikukawa, Hokari and Komamura disclose all the limitations of Claim 7 and Kikukawa further discloses that the belt transmission mechanism (paragraph [0005] power transmission means such as a belt…) moves a crosshead  of a toggle link (Fig. 1 paragraph [0012] toggle mechanism – 10 includes .. a crosshead – 14..) forward and backward (Fig. 1 motor ..drives injection molding machine and the moving member …such as a crosshead – 14) by rotation of the driven shaft to thereby open and close a mold (paragraph [0016] opening/closing speed of the movable mold – 8  is set by control device – 40 …the rotational speed of the electric motor – 31 is set…).

	Regarding Claims 19 and 20, the combination of  Kikukawa, Hokari and Komamura disclose all the limitations of Claim 7 and Komamura further discloses an injection molding machine with an injection device (Fig. 2 injection device – Mi) provided with a heating cylinder with an injection nozzle (Fig. 2 paragraph [0027] heating cylinder – 13 injection nozzle – 14) . A belt transmission mechanism rotates a screw of an injection unit (Fig. 2 inserts a screw – 16 through the heating cylinder – 13)  by rotation 
	Moreover,  Komamura also discloses the belt transmission mechanism moves a screw of an injection unit forward and backward by rotation of the driven shaft to thereby inject a resin material from a cylinder into a mold (Fig. 2 paragraph [0028] driven shaft – 2 becomes a rotation transmission shaft which advances or retreats the screw – 16 of the injection device – Mi….).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kikukawa (JPH0716901A) and Hokari (JP2002181142A)  as applied to Claim 1 above, and further in view of Nishimura (US 2008/0057146).
	.Note: see 35 U.S.C. § 112(b) rejection and subsequent compact prosecution.

	Regarding Claim 9, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 but are silent as to the  presence of an ejection device configured from a movable mold by rotation of the driven shaft.
	Nishimura teaches in an injection molding machine that drives by a belt driving by a motor with a detector to detect belt abnormalities (abstract), that a belt transmission mechanism moves forward and backward an ejector pin (Fig. 1 paragraph [0021] eject mechanism – 16  driven by an eject motor – 16a during opening of the mold so as to push an eject pin) configured to eject a molded article from a movable mold 




[AltContent: textbox (Ejector mechanism 2)][AltContent: textbox (Ejector mechanism 1)]
[AltContent: arrow][AltContent: textbox (Driven shafts)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    810
    1214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    569
    689
    media_image2.png
    Greyscale

[AltContent: textbox (Instant invention)][AltContent: textbox (Nishimura)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kikukawa and Hokari to disclose the teachings of Nishimura whereby an injection molding machine with a belt transmission mechanism configured to transmit a drive force from a driving shaft to a driven shaft by use of a belt, as disclosed by Kikukawa, would also include an ejection mechanism to eject a molded article from a movable mold.
One with ordinary skill in the art would consider this feature because in this way a molded product can be removed while the mold is opening for new mold material 

	Regarding Claim 14,  the combination of Kikukawa and Hokari disclose all the limitations of Claim 6 but are silent as to the  presence of an ejection device configured from a movable mold by rotation of the driven shaft. Note: see 35 U.S.C. § 112(b) rejection above regarding omitting essential structural cooperative relationships.
	Nishimura teaches an injection molding machine that has a belt driven by a motor with a detector to detect belt abnormalities (abstract), that the belt transmission mechanism moves forward and backward an ejector pin (Fig. 1 paragraph [0021] eject mechanism – 16  driven by an eject motor – 16a during opening of the mold so as to push an eject pin) configured to eject a molded article from a movable mold (paragraph [0021] provided on movable platen… thus pushing the molded product out of the mold.) by rotation of the driven shaft. See Figure above from Claim 9. Note: see 35 U.S.C. § 112(b) rejection above regarding omitting essential structural cooperative relationships.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kikukawa and Hokari to disclose the teachings of Nishimura whereby an injection molding machine with a belt transmission mechanism configured to transmit a drive force from a driving shaft to a driven shaft by use of a belt, as disclosed by Kikukawa, would also include an ejection mechanism to eject a molded article from a movable mold.
One with ordinary skill in the art would consider this feature because in this way a molded product can be removed while the mold is opening for new mold material .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikukawa (JPH0716901A), Hokari (JP2002181142A) and Komamura (US 2012/0027882) as applied to Claim 7 above and further in view of Nishimura (US 2008/0057146).
	Regarding Claim 18,  the combination of Kikukawa, Hokari and Komamura disclose all the limitations of Claim 7 but are silent as to the  presence of an ejection device configured from a movable mold by rotation of the driven shaft. Note: see 35 U.S.C. § 112(b) rejection above regarding omitting essential structural cooperative relationships.
	Nishimura teaches an injection molding machine that has a belt driven by a motor with a detector to detect belt abnormalities (abstract), that the belt transmission mechanism moves forward and backward an ejector pin (Fig. 1 paragraph [0021] eject mechanism – 16  driven by an eject motor – 16a during opening of the mold so as to push an eject pin) configured to eject a molded article from a movable mold (paragraph [0021] provided on movable platen… thus pushing the molded product out of the mold.) by rotation of the driven shaft. See Figure above from Claim 9. Note: see 35 U.S.C. § 112(b) rejection above regarding omitting essential structural cooperative relationships.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kikukawa and Hokari to disclose the teachings of Nishimura whereby an injection molding machine 
One with ordinary skill in the art would consider this feature because in this way a molded product can be removed while the mold is opening for new mold material (paragraph [0021]) all while the position of the movable mold is detected by feedback signals from a position/speed detector (paragraph [0020]).
	
7. 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kikukawa (JPH0716901A) and Hokari (JP2002181142A)  as applied to Claim 1 above, and further in view of Rembisz (US 9,228,909).
	Regarding Claim 4, the combination of Kikukawa and Hokari disclose all the limitations of Claim 1 but do not disclose that the sensor is a camera. 
	In a method and system for sensing tension in a timing belt, as taught by Rembisz, a timing belt transmission that is configured to cause rotation of output hubs such as pulleys also includes a detector for detecting the markings on a timing belt as it is placed under a tension due to a load at the output hub (abstract).
	In one embodiment, a sensor can be a camera configured to capture an image of the belt (Fig. 2. Col. 4. ll. 46-51 detectors – 112, 152 may include a camera to capture images of the timing belt – 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kikukawa and Hokari to incorporate the teachings of Rembisz whereby an injection molding machine with a belt transmission mechanism configured to transmit a drive force from a driving 
One with ordinary skill in the art would be motivated to consider this because images captured by a camera can be digitalized and be provided as data for data storage or processing (Col. 9 ll. 1-8). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748